Citation Nr: 0936379	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-26 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a back 
disorder.

2.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a left 
hip disorder.

3.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a right 
hip disorder, including as due to left hip and back 
disorders.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from March 1996 to August 2002 
and then served in the United States Naval Reserve from 2003 
to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In June 2009, the Veteran, sitting at the RO, testified 
during a hearing conducted via video-conference, with the 
undersigned Acting Veterans Law Judge, sitting at the Board's 
main office in Washington, D.C.  A transcript of that hearing 
is of record.

In a July 2008 written statement, the Veteran's attorney 
raised a claim of entitlement to a waiver of overpayment of 
VA compensation in the amount of $819.00.  According to a 
September 2008 record, a claim for entitlement to service 
connection for a nervous disorder was also raised by the 
Veteran's attorney.  Both claims are referred to the RO for 
appropriate development and adjudication.

This decision addresses only whether the evidence submitted 
is new and material.  Because the claims are reopened, and 
development not yet complete, the remainder of the appeal is 
REMANDED to the RO.  Consistent with the instructions below, 
VA will notify the Veteran of any further action that is 
required on his part.

FINDINGS OF FACT

1.  A September 2005 rating decision denied entitlement to 
service connection for a hip disorder on the basis that the 
evidence did not show a diagnosed chronic hip disorder 
related to active duty.  The Veteran did not perfect an 
appeal.

2.  The evidence associated with the claims file since the 
September 2005 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a hip disorder.

3.  A September 2006 rating decision declined to reopen the 
issue of entitlement to service connection for a back 
disorder on the basis that the evidence did not show a 
diagnosed chronic back disorder related to active duty.  The 
Veteran did not perfect an appeal.

4.  The evidence associated with the claims file since the 
September 2006 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied the claim 
of entitlement to service connection for a hip disorder is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the September 2005 RO 
decision is new and material and the claim of entitlement to 
service connection for a hip disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The September 2006 rating decision that declined to 
reopen the claim of entitlement to service connection for a 
back disorder is final.  38 U.S.C.A. § 7105.

4.  The evidence presented since the September 2006 RO 
decision is new and material and the claim of entitlement to 
service connection for a back disorder is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009), VA has certain obligations to notify and 
assist the appellant.  Given that this decision reopens the 
claims of entitlement to service connection for bilateral hip 
and back disorders, and then remands the appeal, an 
exhaustive analysis of VA's attempt to comply with these 
statutes is not in order.  As these claims are, in fact, 
being reopened and service connection is being remanded, any 
potential violation of the holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006) (VCAA notice requirements with respect to 
reopening claims) is rendered moot.

II.  New and Material Evidence 

A.	Bilateral Hip Disorder

A September 2005 rating decision denied the issue of 
entitlement to service connection for a hip disorder finding 
that there was no evidence that the Veteran had a post 
service chronic hip disability due to service.  The Veteran 
did not appeal.  Hence, that decision is final.  38 U.S.C.A. 
§ 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363. 

An application to reopen the appellant's claim was received 
in November 2007.  The evidence added to the record since the 
September 2005 rating decision includes VA and private 
medical records and examination reports, dated from 2006 to 
2009, and oral and written statements from the Veteran and 
others in support of his claim.  Amongst these is a March 
2009 medical evaluation prepared by L.E.D., D.C., a 
chiropractor, which notes the Veteran's report of injuring 
his back during boot camp for which he received chiropractic 
treatment and experienced increased lower back and left hip 
pain.  The pertinent diagnoses were segmental dysfunction at 
L4, L5, and the left sacroiliac, chronic left lumbosacral 
myositis, and chronic myositis of the left piriformis muscle.  
In Dr. L.E.D's opinion, the Veteran's diagnosed back disorder 
had its onset in an injury during book camp.  According to 
Dr. L.E.D., the Veteran experienced a strain/sprain type 
injury aggravated by repeated heavy lifting that caused a 
chronic condition and it was more likely than not that the 
Veteran's left hip disorder, diagnosed as chronic myositis of 
the left piriformis muscle was a secondary condition caused 
by his back condition.  Dr. L.E.D. explained that the 
piriformis muscle was attached to the sacrum and hip and was 
affected in the Veteran's original injury, became chronic 
over time, and was related to his low back.

B. Back Disorder

The September 2006 rating decision declined to reopen the 
previously denied claim of entitlement to service connection 
for a back disorder on the basis that there was no evidence 
of a diagnosed chronic back disorder in service and no 
evidence that the currently claimed back disorder was shown 
to have occurred in or was caused by the Veteran's active 
duty.  The Veteran was notified in writing of the RO's 
decision.  He did not perfect an appeal, and it became final.
Amongst the evidence submitted in support of the claim to 
reopen is Dr. L.E.D.'s March 2009 report noting the Veteran's 
reported service history of a back injury in book for which 
he received chiropractic treatment, that he did a lot of 
heavy lifting in service, and experienced chronic back pain 
since service.  As noted, pertinent diagnoses included 
segmental dysfunction of L4 and L5 and the left sacroiliac 
and chronic left lumbosacral myositis.  In Dr. L.E.D.'s 
opinion, it was more likely than not that the Veteran's 
current back disorder had its onset while he served in the 
Navy.  Dr. L.E.D. noted that the Veteran experienced an 
initial injury in boot camp as shown in service treatment 
records that was a low back strain/sprain type of injury that 
was continually aggravated by repeated heavy lifting that 
caused a chronic condition.

The evidence added to the record since the September 2005 and 
September 2006 rating decisions is new, it tends to relate to 
an unestablished fact necessary to substantiate the claims, 
and raises a reasonable possibility of substantiating the 
claims.  Since the denials were premised, in part, on a 
finding that there was no evidence that the Veteran had a 
post service chronic residual disability, the March 2009 
medical report from Dr. L.E.D., reflecting diagnoses of 
segmental dysfunction at L4, L5, and left sacroiliac, chronic 
left lumbosacral myositis and chronic myositis of the left 
piriformis muscle relates to an unestablished fact necessary 
to substantiate the claims.  Thus, new and material evidence 
has been submitted.  The claims are reopened.

Adjudication of the claims does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  As noted below, the Board is 
requesting additional development with respect to the 
underlying claims for service connection for left and right 
hip and back disorders, and will issue a final decision once 
that development is complete, if the case is ultimately 
returned to the Board.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hip disorders 
is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder is 
reopened.  


REMAND

The Veteran seeks service connection for back and left hip 
disorders, and a right hip disorder that he has variously 
attributed to the claimed back and left hip disorders.

During his June 2009 hearing, the Veteran denied having any 
pre-service back problems and said that in service his main 
job was to unload big trucks.  He said that, in 1996, while 
in boot camp, he injured his back and left hip while 
unloading trucks in service, was treated by a chiropractor, 
and continued to have back pain. The Veteran further 
indicated that his job as an electronics technician in 
service required that he lift heavy objects.  He said that he 
had continuous back and left hip pain since his initial 
injury during basic training, and testified that he currently 
had an intermittent right hip problem; the Veteran also 
indicated that his right hip problem was due to his left hip 
and back disorders.  He said that he was in the Naval Reserve 
until 2003.  The Veteran said he was last treated by VA in 
2007.

Service treatment records indicate that in November 1997, the 
Veteran was evaluated by a chiropractor for complaints of 
lower back pain and said a year earlier he unloaded heavy 
boxes and crates.  The assessment was chronic sacroiliac 
arthalgia.

On an April 2002 report of medical history, the Veteran 
checked "yes" to having recurrent back pain and explained 
that he hurt his lower back in boot camp, saw a chiropractor, 
and that his back never recovered.  The examiner noted that 
the Veteran hurt his back while unloading trucks in boot 
camp.  When examined for separation in May 2002, diagnoses 
included "musculoskeletal/LBP".  On a May 2002 medical 
assessment, the Veteran reported that he strained his back in 
boot camp and it occasionally prevented him lifting and 
running.  The examiner at that time noted that the Veteran 
had "LBP [that] began in boot camp has seen chiropractic for 
it in past".  

However, in May 2003, when examined for enlistment into the 
Reserve, the Veteran denied having recurrent back pain or a 
back problem and his spine was normal upon examination. 

VA medical records, dated from March to August 2006, reflect 
diagnoses of lumbago with normal x-rays of the Veteran's 
lumbar spine. 

According to a February 2008 VA general medical examination 
report, an examiner diagnosed the Veteran with diffuse 
discomfort to the spine with normal range of motion and 
diffuse intermittent joint pain.

But, in his March 2009 report, Dr. L.E.D. noted his review of 
the Veteran's service medical record and the Veteran's back 
injury during boot camp for which he received chiropractic 
treatment and current clinical examination findings, and 
diagnosed the Veteran with segmental dysfunction at L4, L5 
and the left sacroiliac, chronic left lumbosacral myositis, 
and chronic myositis of the left piriformis muscle.  In Dr. 
L.E.D.'s opinion, it was more likely than not that the 
Veteran's currently diagnosed back disorder was related to 
active service.  He explained that the Veteran suffered an 
initial injury during boot camp that was aggravated by heavy 
lifting and caused the chronic back condition.  Further, Dr. 
L.E.D. opined that the Veteran's left hip disorder, diagnosed 
as chronic myositis left piriformis muscle was due to the 
back condition.  

The Board believes that, in the interest of due process and 
fairness, the Veteran should be afforded a VA examination by 
a physician to determine the nature and etiology of any 
bilateral hip and back disorders found to be present. 

Accordingly, the case is REMANDED for the following action:
1.	The Veteran is to be scheduled for VA 
joints examination (and a neurological 
evaluation if deemed warranted by the 
examiner).  The claims file is to be 
forwarded for their review to 
determine the etiology of any current 
back and/or hip disorder.  The 
examination should record the 
appellant's complete history relative 
to his back and hip disorders.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  Based on a 
through review of the claims file and 
any examination findings, the VA 
physician(s) is(are) to address the 
following:  

a.	The examiner-physician(s) is(are) 
to render an opinion as to 
whether the Veteran currently has 
a back disorder?  

i.	If so, is it at least as 
likely as not, that is, is 
there a 50/50 chance, that 
the diagnosed back 
disorder(s) is/are related 
to the Veteran's period of 
active duty, to include the 
chronic left sacroiliac 
arthralgia diagnosed in 
November 1997 and 
"musculoskeletal/LBP" noted 
in April and May 2002 in 
service, or whether such a 
finding is unlikely, that 
is, less than a 50/50 
chance?  

ii.	 The examiner-physician(s) 
is(are) also requested to 
render an opinion as to 
whether it is at least as 
likely as not that any 
currently diagnosed right 
hip disorder is permanently 
aggravated by any back 
and/or left hip disability.  
The examiner should be 
advised that aggravation is 
defined, for legal purposes, 
as a worsening of the 
underlying condition versus 
a temporary flare- up of 
symptoms.

b.	The examiner-physician(s) is 
(are) requested to render an 
opinion as to whether the Veteran 
currently has a diagnosed left or 
right hip disorder.  If so, when 
did the diagnosed left or right 
hip disorder begin?  If so, is it 
at least as likely as not, that 
is, is there a 50/50 chance, that 
any diagnosed hip disorder is 
related to the Veteran's period 
of active duty, or whether such a 
finding is unlikely, that is less 
than a 50/50 chance.  

c.	A rationale must be provided for 
all opinions expressed.  In 
rendering an opinion, the 
examiner(s) is(are) requested to 
address the findings of the VA 
examiner in February 2008 (to the 
effect that the Veteran was had 
diffuse discomfort to the spine 
with normal range of motion and 
diffuse intermittent joint pain) 
and the March 17, 2009 opinion 
offered by Dr. L.E.D. (to the 
effect that the Veteran's 
diagnosed L4, L5, and left 
sacroiliac segmental dysfunction, 
and chronic left lumbosacral 
myositis, are more likely than 
not related to an initial boot 
camp injury and the chronic 
myositis left piriformis muscle 
left hip disorder is more likely 
than not a secondary condition of 
the Veteran's back disorder).  If 
the physician(s) is(are) unable 
to give an opinion with respect 
to the questions presented 
without resorting to speculation, 
an explanation as to why should 
be provided. 

d.	The term "at least as likely as 
not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find 
against it.

2.	 The Veteran is to be advised in 
writing that it is his responsibility 
to report for the VA examination, to 
cooperate with the development of his 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any ordered 
examination, documentation must be 
obtained that shows that notice 
scheduling the examination was sent to 
his last known address prior to the 
date of the examination.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

3.	Thereafter, the RO should review the 
examination report(s) to ensure that 
it is (they are) in complete 
compliance with this remand.  

4.	The RO should then adjudicate the 
claims of entitlement to service 
connection for left hip and back 
disorders, and a right hip disorder 
including as due to left hip and back 
disorders, on the merits.  If any 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


